Citation Nr: 0914814	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-11 058	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen the claim of 
entitlement to service connection for scoliosis has been 
received.  

2.  Whether new and material evidence to reopen the claim of 
entitlement to service connection for residuals of contusions 
to the head has been received. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1954 to September 
1957.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions.  In a March 2005 
rating decision, the RO, among other things, declined to 
reopen a previously denied claim for a "back condition."  
The Veteran filed a notice of disagreement (NOD) in April 
2005, but did not specify the disability being appealed.  In 
response to a request for clarification from the RO, the 
Veteran filed a claim for service connection for "back" and 
"head."  In a July 2005 rating decision, the RO reopened 
the claims for service connection for scoliosis and residuals 
of contusions to the head, and denied each claim on the 
merits.  The Veteran filed a notice of disagreement (NOD) in 
October 2005, and the RO issued a statement of the case (SOC) 
in March 2006.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2006.

In July 2007, the RO continued the denial of the claims for 
service connection for scoliosis and residuals of contusions 
to the head (as reflected in a supplemental SOC (SSOC)).

In response to the Veteran's request for a Board hearing at 
the RO, one was scheduled for February 26, 2008.  Prior to 
the hearing, the Veteran contacted the RO and initially 
requested that the hearing be rescheduled, for health 
reasons.  Subsequently, however, the request for Board 
hearing was withdrawn (as reflected in a February letter from 
his representative, and a February report of contact with the 
Veteran).

As noted above, in the March 2005 rating decision  on appeal, 
the RO adjudicated a petition to reopen a previously denied 
claim for service connection for scoliosis.  However, the 
July 2005 rating decision and all subsequent adjudications 
addressed the claims for service connection for scoliosis and 
for residuals of contusions to the head, on the merits.  
Nevertheless, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claims for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate the claims on a de novo 
basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 
1996).  Hence, the Board has characterized these matters as 
requests to reopen, as   Thus, the 

The Board's decision denying the petition to reopen a claim 
for service connection for scoliosis is set forth below.  The 
matter of the petition to reopen the claim for service 
connection for residuals of contusions to the head is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, 
pertinent to the back, the RO addressed the matter of service 
connection for arthritis of the lumbar spine in the July 2007 
SSOC, and that, in a March 2009 Appellant's Brief, the 
Veteran's representative asserted the Veteran's entitlement 
to service connection for arthritis of the lumbar spine.  
However, the matter on appeal pertinent to the back involves 
only a petition to reopen a previously denied claim for 
service connection for scoliosis.  Although the Veteran has 
often referred generally  to his "back" in relation to the 
appealed claim, his May 2005 petition to reopen specifically 
referred to scoliosis and curvature of the spine.  Moreover, 
at the time of the May 2005 petition to reopen (as well as 
the May 1984 prior denial) arthritis of the lumbar spine had 
not yet been diagnosed.  A claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008); Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 
1996).  

Therefore, the matter of service connection for arthritis of 
the lumbar spine constitutes a separate and distinct claim 
from the petition to reopen the claim for service connection 
for scoliosis.  As the RO has not issued a rating decision 
addressing this claim, this matter is referred to the RO for 
appropriate action..  






FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In a May 1984 decision, the RO declined to reopen the 
Veteran's claim for service connection for scoliosis; 
although notified of the denial, the Veteran did not initiate 
an appeal. 

3.  No new evidence associated with the claims file since the 
RO's May 1984 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for scoliosis, or raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1984 RO decision that declined to reopen the 
claim for service connection for scoliosis is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a), 20.302, 
20.1103 (2008).

2.  As evidence received since May 1984 is not new and 
material, the criteria for reopening the claim for service 
connection for scoliosis are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to reopen and to substantiate the 
claim for service connection for scoliosis, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  

In accordance with Kent, the January 2005 letter specifically 
informed the Veteran of the basis for the prior denial of his 
claim, of the requirement to submit new and material evidence 
to reopen the claim, and of the type of evidence that would 
be considered new and material.  This letter specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The March 2005 
RO rating decision reflects the initial adjudication of the 
scoliosis claim after issuance of the January 2005 letter.  

A March 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the March 2006 letter, and opportunity for the 
Veteran to respond, the July 2007 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of April 1969, March 1970, 
July 1971, and October 2006 VA examinations.  Also of record 
and considered in connection with the appeal are various 
statements submitted by the Veteran and his representative, 
on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted. In this regard, the Board 
notes that, by means of a May 1970 VA Form 21-4138, the 
Veteran reported that he would be applying for Social 
Security Administration (SSA) disability benefits.  However 
that form indicated that the Veteran had not applied at that 
time, and there is no subsequent notification of his 
application for or receipt of SSA benefits.  Therefore, there 
is no basis for expenditure of additional adjudication 
resources to obtain SSA records.  See 38 U.S.C.A. 
§ 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the matter herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the matter herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the Veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter on appeal, 
at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

The RO initially denied a claim for service connection for 
"back injury" in a May 1969 rating decision, which the 
Veteran appealed.  In an October 1969 decision, the Board 
denied service connection for disability then characterized 
as residuals of back injury.  In subsequent years, the 
Veteran made several attempts to reopen the claim.  A May 
1984 RO decision represents the most recent denial of 
reopening prior to the current claim.  

At the time of the May 1984 RO decision, the medical evidence 
then of record consisted of service treatment records, VA 
outpatient records, and VA examinations dated in April 1969, 
March 1970, and July 1971.  The service records contained no 
reference to scoliosis at entry into service, but a finding 
of mild scoliosis, to the left, on the examination for 
discharge.  Those records also document the Veteran's 
involvement in an automobile accident in April 1955.  
However, post-service VA examinations revealed essentially 
normal findings for the spine.  

Thus, at the time of the May 1984 decision, although the 
evidence did establish a finding of scoliosis at discharge 
with no such finding at entry, the RO concluded that the 
finding at discharge represented a congenital abnormality 
which was not aggravated by the Veteran's service.  As the 
Veteran did not initiate an appeal of that decision (see 
38 C.F.R. § 20.200), that decision is  final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

The veteran requested to reopen the previously denied claim 
in May 2004.  Regarding petitions to reopen that are filed on 
or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record. After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the May 1984 denial of the reopening 
of the claim for back disability diagnosed as scoliosis 
includes VA treatment records from May 2003 to November 2005, 
a VA examination report dated in October 2006, a U.S. 
Government publication addressing curvature of the spine, and 
additional statements from the Veteran and his 
representative.

The VA treatment records are new, in that they were not of 
record at the time of the May 1984 RO decision.  Those 
records include the report of a May 2003 x-ray of the lumbar 
spine, revealing arthritis, spondylolisthesis, and mild 
scoliosis, to the left.  However, these records are not 
material for purposes of reopening the claim, as they do not 
include any comment that supports a finding of service 
connection for scoliosis as a residual of in-service injury-
the central question underlying the claim.   

The report of October 2006 examination is also new, and the 
report includes a nexus opinion with respect to the Veteran's 
back complaints.  However, the examiner opined that scoliosis 
was not caused by military service.  Also significant, x-rays 
taken in conjunction with that examination no longer show 
scoliosis.  As the opinion and findings of the examiner weigh 
decidedly against the claim, that evidence does not raise a 
reasonable possibility of substantiating the claim, and, is 
thus, not  material.

The article submitted by the Veteran addresses scoliosis and 
curvature of the spine, but does not relate to the basis of 
the prior denial, and does not address whether the Veteran's 
scoliosis was caused or aggravated by his military service.  
As such, while new in the sense that it was not previously 
considered by adjudicators, the evidence is not material, as 
it does not raise a reasonable possibility of substantiating 
the claim for service connection for scoliosis.  

Without any competent evidence or opinion that the claimed 
disability had its onset in service, was aggravated by 
service, or is otherwise related to disease or injury in 
service, none of the new medical evidence received raises a 
reasonable possibility of substantiating the Veteran's claim, 
and therefore, it is not material for purposes of reopening 
the claim.

The only other relevant evidence received consists of  
testimony and statements of the Veteran, as well as 
statements from the Veteran's representative, on his behalf.  
However, even if new, such lay assertions provide no basis 
for reopening the claim.  To the extent that the Veteran and 
his representative are attempting to establish a medical 
nexus between the scoliosis shown at service discharge and 
currently, and in-service injury, on the basis of assertions, 
alone, such evidence must fail/  As each is a layperson not 
shown to have appropriate medical training and expertise, 
neither the Veteran nor his representative  is competent to 
provide a probative (i.e., persuasive) opinion on a medical 
matter.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, where, as here, the claim turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for scoliosis has not been received.  As such, the 
RO's May 1984 decision remains final, and the appeal must be 
denied.  As the Veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
scoliosis is denied.


REMAND

The Board finds that additional RO action is needed to fairly 
adjudicate the Veteran's request to reopen a claim for 
service connection for residuals of contusions to the head.  

The RO initially denied a claim for service connection for 
"contusions of the head and face" in a January 1969 rating 
decision.  In subsequent years, the Veteran made several 
attempts to reopen the claim.  The Veteran appealed an August 
1996 RO denial, and, in an October 1998 decision, the Board 
declined to reopen the claim for service connection for 
residuals of contusions to the head, on the basis that there 
was no evidence of any residual disability that was related 
to a head injury in service.  

The veteran requested to reopen the previously denied claim 
in May 2004.  The Veteran was provided notice specific to 
reopening a service connection claim for scoliosis (see 
above); however, equivalent notice was not provided for the 
claimed residuals of contusions to the head.  While the 
Veteran was provided notice of the appropriate legal 
definition of new and material evidence in the March 2006 
SOC, a generic notice of this type is not sufficient, 
according to the recent decision in Kent (cited above).  
Rather, the record must show that the Veteran was provided 
pertinent notice under 38 U.S.C.A. § 5103 which describes, 
"what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial."  Id., 
at 10.  In this case, the RO has not provided the Veteran a 
specifically tailored notice explaining what is needed to 
reopen the claim for service connection for residuals of 
contusions to the head, in light of the prior deficiencies in 
the claim.  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).

The Board also notes that, although the RO has never 
specifically reopened the claim, it has consistently 
adjudicated the merits of the current claim.  The RO's 
actions would not reasonably be expected to lead to a 
conclusion on the part of the Veteran that the receipt of new 
and material evidence is required to reopen his claim.  

Accordingly, the RO should, through VCAA compliant notice, 
give the Veteran an opportunity to present information and/or 
evidence pertinent to the petition to reopen the claim for 
service connection for residuals of contusions to the head.  
The RO's notice letter(s) to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should ensure that 
its letter provides the appellant notice, consistent with 
Kent of "what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial."

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim   remaining  on 
appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should, through VCAA-compliant 
notice, furnish to the Veteran and his 
representative, a letter requesting that 
the Veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to his petition to reopen the claim for 
service connection for residuals of 
contusions to the head.  The letter 
should explain the evidence that will be 
obtained by VA and the type of evidence 
that is the appellant's ultimate 
responsibility to submit.

The letter must explain what type of 
evidence is needed to reopen the claim 
for service connection for residuals of 
contusions to the head (in light of the 
bases for the prior denial of service 
connection), as well as what is needed to 
establish the underlying claim for 
service connection.  The RO should 
specifically address the element(s) 
required to establish service connection 
that were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the petition to 
reopen in light of all pertinent evidence 
and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


